Citation Nr: 1821265	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO. 15-15 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to February 17, 2014.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1964 to March 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In a March 2018 Decision Review Officer (DRO) decision, the RO granted an increased 70 percent disability rating for the Veteran's PTSD, effective February 17, 2014. As this was not a full grant of the benefit sought on appeal, and the Veteran did not indicate that he agreed with the increased ratings, his claim has remained on appeal. See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

The Veteran requested and was scheduled for a hearing by videoconference but canceled his request in a March 2018 statement before the scheduled hearing and concurrently withdrew his appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

In a March 2018 statement through his representative, prior to the promulgation of a decision in the appeal, the Veteran explicitly and unambiguously withdrew his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for the issue of entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder prior to February 17, 2014, have been met. 38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by a veteran or by his or her authorized representative. Id. 

In a March 2018 statement through his representative, prior to the promulgation of a decision in the appeal, the Veteran canceled his hearing request and withdrew the appeal. As to this issue, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.


ORDER

The appeal on the issue of entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder prior to February 17, 2014, has been withdrawn and is dismissed.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


